Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mitchell Weinstein on 6/9/2022.

The application has been amended as follows: 

(Currently amended) A glove comprising: 
a material layer made from a plastic material shaped to include a palm, a back, fingers and a thumb and to define an interior space and an opening providing access to the interior space; 
a plurality of hexagonal shaped pods formed in the material layer, the pods having a predetermined first thickness; and 
a plurality of discrete connecting tabs connected between the pods, each of at least some of the connecting tabs directly connected to four pods, the connecting tabs having a second thickness less than the first thickness, each connecting tab connected to a portion of a side of a pod of the plurality hexagonal shaped pods, 
wherein a plurality of openings are provided between the pods and the connecting tabs and extend through a thickness of the material layer such that the interior space is in fluid communication with external atmosphere through the plurality of openings.

Claims 13-15: (cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, along with the other claim limitations, a plurality of discrete connecting tabs, each of at least some of the connecting tabs directly connected to four pods, a plurality of openings are provided between the pods and the connecting tabs and extend through a thickness of the material layer such that the interior space is in fluid communication with external atmosphere through the plurality of openings. The closest prior arts found are Dodd (U.S. 20090276933) and Goldfine (U.S. Patent No. 6967548). However, Dodd teaches each connector (33e) directly connected to 2 pods (31e) (fig. 5) rather than 4 pods, and Goldfine fails to teach discrete connecting tabs and a plurality of openings are provided between the pods and the connecting tabs and extend through a thickness of the material layer such that the interior space is in fluid communication with external atmosphere through the plurality of openings. It was not found obvious to combine Dodd and Goldfine to achieve applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732      

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732